










































AGREEMENT OF LEASE










































Property:
1381 Capital Boulevard Reno, Nevada






--------------------------------------------------------------------------------




TABLE OF CONTETS
Section
 
Page


1.
Reference Data and Definitions
1


2.
Demise of Premises
4


3.
Possession
5


4.
Term
5


5.
Base Rent
6


6.
Additional Rent for Operating Expenses and Real Estate Taxes
7


7.
Use; Compliance With Law
10


8.
Alterations; Tenant's Property and Tenant's Responsibilities
13


9.
Repairs and Other Work
15


10.
Liens
16


11.
Subordination
17


12.
Inability to Perform
18


13.
Destruction
18


14.
Insurance
19


15.
Eminent Domain
21


16.
Assignment; Subleasing
22


17.
Utilities and Services
23


18.
Default
24


19.
Insolvency or Bankruptcy
26


20.
Fees and Expenses; Indemnity; Payment
27


21.
Access to Premises
28


22.
Notices
28


23.
No Waiver
29


24.
Estoppel Certificates
29


25.
Rules and Regulations
29


26.
Tenant's Taxes
29


27.
Miscellaneous
30







EXHIBITS


A    - Site Plan


B    - Notice of Nonresponsibility
C    - Fair Market Rent Determination
Schedule 1 - Right of First Offer
Schedule 2 - Termination of Option


















--------------------------------------------------------------------------------




AGREEMENT OF LEASE
AGREEMENT OF LEASE (the “Lease”) made as of the thirtieth day of June, 2014
("Effective Date") between KTR RENO LLC, a Delaware limited liability company
(the “Landlord”), and LAWSON PRODUCTS, INC., an Illinois corporation (the
“Tenant”).
Landlord and Tenant agree as follows:
1    Reference Data and Definitions1.    Reference Data and Definitions. The
following sets forth some of the basic lease information and definitions used in
this Lease:


1.1    “Additional Rent” shall mean Tenant’s Proportionate Share (as hereinafter
defined) of Real Estate Taxes and of Operating Expenses, and all other sums
(exclusive of Base Rent) payable by Tenant to Landlord under this Lease.


1.2    “Base Rent” shall mean the annual Base Rent payable by Tenant to Landlord
from and after the Commencement Date. The Base Rent payable by Tenant to
Landlord shall be in the amounts set forth below for the periods set forth
below:
Period (Months)
Monthly Installment of Annual Base Rent
0 - 12
$33,668.00
13 - 24
$34,678.00
25 - 36
$35,718.00
37 - 48
$36,790.00
49 - 60
$37,894.00
61 - 72
$39,031.00
73- 84
$40,202.00
85 - 96
$41,408.00
97 - 108
$42,650.00
109 - 120
$43,930.00



1.3    "Building" shall mean the approximately 226,000 square foot building
located at 1381 Capital Boulevard, Reno, Nevada.


1.4    "Commencement Date" shall mean June 30, 2014.


1.5    "Common Areas" shall mean the roadways, parking areas and landscaped
areas on the Property, and the entrances, accessways and other areas located
within the Building or otherwise on the Property intended for the common use of
all tenants of the Property and their invitees.


1.6    "Concession Costs" shall mean leasing commissions and all other costs
such as construction allowances, rent concessions, moving expenses, takeover
obligations and other similar inducements, incurred in leasing, subleasing or
assigning a lease at the Building or this Lease.


1.7    "Excess Assignment Consideration" shall mean an amount, if any, equal to:
(A) the consideration whenever paid by any assignee for the assignment, less (B)
Concession Costs, reasonably incurred by Tenant in connection with such
assignment.


1.8    "Excess Sublease Rent" shall mean an amount, if any, equal to: (A) (i)
all rent or other




--------------------------------------------------------------------------------




consideration paid to Tenant by any subtenant, for and during each month less
(ii) the portion of Tenant's Concession Costs reasonably incurred by Tenant in
connection with such subletting and allocable to such month, less (B) (i) the
monthly installment of Base Rent for such month plus (ii) such other rent or
consideration attributable to such month, which would otherwise be required to
be paid by Tenant to Landlord. In determining the amount of Excess Sublease Rent
with respect to a sublease for less than all of the Premises, the amount of the
monthly installment of Base Rent to be deducted pursuant to clause (B)(i) of
this Section 1.8 shall be determined by multiplying the then applicable square
foot rate of the monthly installment of Base Rent by the area of the portion of
the Premises which has been sublet.


1.9    "Landlord" shall mean the Landlord named on page 1 of this Lease or any
subsequent owner of such Landlord's interest in the Property.


1.10    "Landlord's Address":


c/o KTR Property Trust III 5 Tower Bridge
300 Barr Harbor Drive, Suite 150
Conshohocken, PA 19428
Attn: Stephen J. Butte


1.11    "Lease Interest Rate" shall mean the lesser of (A) 200 basis points in
excess of the Prime Rate in effect from time to time or (B) the maximum amount
or rate that lawfully may be charged in the circumstances, if such a maximum
exists.


1.12    "Lease Taxes" shall mean any tax, assessment, levy or other charge
(other than any income, franchise, state, succession, transfer, gift, capital
stock or inheritance tax) by any federal, state or local law now or hereafter
imposed directly or indirectly upon Landlord with respect to this Lease or the
value thereof, or upon Tenant's use or occupancy of the Premises, or upon the
Base Rent, Additional Rent or any other sums payable under this Lease or upon
this transaction.


1.13    "Operating Expenses" shall have the meaning set forth in Section 6.1.


1.14    "Permitted Use" shall mean the receipt, packaging, shipping, storage and
distribution of industrial maintenance and repair supplies and related office
and ancillary uses.


1.15    "Premises" shall mean the approximately 105,214 square foot area within
the Building commonly known as 1381 Capital Boulevard, Reno, Nevada, as depicted
on the Site Plan, subject, however, to Section 2 below.


1.16    "Prime Rate" shall mean the rate of interest announced from time to time
by Wells Fargo Bank, N.A. or its successor as its prime rate or, if such rate is
discontinued, such comparable rate as Landlord reasonably designates by notice
to Tenant.


1.17    "Property" shall mean the Building together with the parcel of land and
all appurtenances thereto on which the Building is located as depicted on the
Site Plan, together with all other improvements which may hereafter be
constructed on such parcel of land.


1.18    "Real Estate Taxes" shall mean all real estate taxes and assessments,
general or special, ordinary or extraordinary, foreseen or unforeseen (other
than Lease Taxes) imposed upon the Property (on a cash basis). If, due to a
future change in the method of taxation, any tax shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition to or
increase in any tax which would otherwise be included within the definition of
Real Estate Taxes, then such other tax shall be deemed to be included within
Real Estate Taxes.






--------------------------------------------------------------------------------




1.19    "Rent" shall mean Additional Rent and Base Rent, collectively.


1.20    "Security Deposit" shall mean $         


1.21    "Site Plan" shall mean the site plan depicting the Property annexed to
this Lease as Exhibit A.


1.22    "Tenant" shall mean the Tenant named on page 1 of this Lease and such
person's permitted successors and assigns, subject to the provisions ofthis
Lease.


1.23    "Tenant Parties" shall mean Tenant's contractors, agents, servants,
employees, attorneys, invitees and licensees.


1.24    "Tenant's Address" shall mean:


Neil E. Jenkins
Executive Vice President, Secretary and General Counsel Lawson Products, Inc.
8770 West Bryn Mawr Avenue Suite 900
Chicago, IL 60631
With copies to:


Steven Stender Much Shelist, P.C.
191 North Wacker Drive Suite 1800
Chicago, IL 60606


1.25    "Tenant's Proportionate Share" shall be Forty-Six and Fifty-Five
hundredths percent (46.55%).


1.26    "Term" shall mean the ten (10) year period commencing on the
Commencement Date and terminating on the last day of the calendar month in which
the ten (10) year anniversary of the day immediately preceding the Commencement
Date occurs.


2.    Demise of Premises. Subject to the terms of this Lease, and from and after
the Commencement Date, Landlord leases to Tenant and Tenant leases from Landlord
the Premises and grants to Tenant, so long as this Lease remains in effect, the
non-exclusive right to use the Common Areas for their intended purposes in
common with all others entitled to use them. Tenant shall be entitled to use the
Common Areas in the same manner and fashion as other tenants of the Building on
a non-discriminatory basis. During the six (6) week period after the
Commencement Date (the "Relocation Period"), Tenant shall have the right to
remain in that portion of the remainder of the Building not contained within the
Premises (the "Supplemental Area") for the limited purpose of relocating its
operations and equipment located in the Supplemental Area to the Premises and
otherwise decommissioning the Supplemental Area. Tenant has paid a license fee
to Landlord on account of the entire Relocation Period equal to $54,000
simultaneously with the execution of this Lease.    Provided Tenant is not in
default hereunder beyond applicable notice and cure periods, Tenant may extend
the Relocation Period on a week-to-week basis (i.e. by no more than a single
week at a time) thereafter by providing at least ten (10) business days prior
written notice of such election to Landlord for each weekly extension together
with a weekly license fee of $9,000 payable to Landlord, except that Tenant may
not extend the Relocation Period past the twelve (12) week anniversary of the
Commencement Date without Landlord's prior written consent (which may be
withheld in Landlord's sole discretion) and the Relocation Period shall end as
of commencement the week for which Landlord has rejected the extension or
Tenant's election not to extend the Relocation Period.    Tenant shall, at
Tenant's sole cost, remove all operations, equipment and personal property from
the Supplemental Area and place the Supplemental Area in broom clean condition
and good working order and repair on or prior to the expiration or sooner
termination of the Relocation Period ("Relocation Termination Date").    Tenant
shall repair all damage to the Supplemental Area resulting from its relocation
of operations from the Supplemental Area to the Premises. If




--------------------------------------------------------------------------------




Tenant completes the relocation of its operations from the Supplemental Area to
the Premises and places the Supplemental Area in the condition required by this
Section 2 on or prior to the Relocation Termination Date, the Relocation Period
shall end and Tenant shall have no further right to operate or engage in
decommissioning activities in the Supplemental Area. On or after the Relocation
Termination Date, Landlord shall, at Landlord's sole cost, construct a demising
wall between the Supplemental Area and the Premises. Tenant shall be obligated
to pay all utilities used in or by the Supplemental Area. If, on or prior to the
Relocation
Termination Date, Tenant has not relocated its operations from the Supplemental
Area to the Premises, and placed the Supplemental Area in the condition required
by this Section, Tenant shall be in default hereunder without benefit of any
notice and cure periods and commencing on the first day following the Relocation
Termination Date, Tenant shall be obligated to pay Landlord the sum of $12,500
per week, on account of the Supplemental Area in advance until Tenant has
satisfied its obligations with respect to the Supplemental Area without
limitation upon Landlord's other rights and remedies.


3.    Possession.


3.1    Delivery of Possession.    Tenant agrees that Tenant is familiar with the
condition of the Premises as Tenant was the prior owner of the Property, and
Tenant hereby accepts the foregoing on an "AS-IS," "WHERE-IS" basis except to
the extent of Landlord's repair and maintenance obligations hereunder. Tenant
acknowledges that Landlord has not made any representation as to the condition
of the foregoing or the suitability of the foregoing for Tenant's intended use,
except as may be herein expressly set forth. Tenant represents and warrants that
Tenant has made its own inspection of the foregoing. Landlord shall not be
obligated to make any repairs, replacements or improvements (whether structural
or otherwise) of any kind or nature to the foregoing in connection with, or in
consideration of, this Lease, except as set forth herein.


4.    Term.


4.1    Commencement Date.    The term of this Lease shall commence on the
Commencement Date.


4.2    Rent Commencement.    Tenant's obligation to pay Base Rent and Additional
Rent shall commence on the Commencement Date. From and after the Commencement
Date and throughout the initial Term, Tenant shall pay annual Base Rent in the
amount and in the monthly installments required by Section 1.2.


4.3    Renewal. If Tenant is not in material default (beyond applicable periods
for notice and cure) under this Lease at the time the applicable option to renew
described below (each a "Renewal Option") is exercised or as of the commencement
of the applicable Renewal Period (as hereinafter defined), Tenant shall have two
options to extend the Term for five (5) years each (each a "Renewal Period")
commencing on the first day following the last day of the initial Term or the
first Renewal Period, as applicable, upon the same terms and conditions as are
contained in this Lease, except as hereinafter provided. Base Rent for the first
year of the applicable Renewal Period shall be equal to the greater of (i) the
Fair Market Value Rental (as defined in Exhibit C attached hereto), or (ii) the
annual Base Rent for the last year of the initial Term or the first Renewal
Period, as applicable. The Fair Market Value Rental shall be determined in
accordance with Exhibit C. Each Renewal Option shall be exercised by written
notice to Landlord given no earlier than twelve (12) months nor later than nine
(9) months prior to the last day of the initial Term or the first Renewal
Period, as applicable, and the failure to timely exercise such right shall mean
that such right is null and void.


4.4    Termination Option. Tenant will have the right to terminate this Lease
prior to the




--------------------------------------------------------------------------------




end of the Term, on and subject to the terms set forth on Schedule 2 which is
attached hereto and incorporated herein.


5.    Base Rent.


5.1    Payment.    Base Rent shall be payable by Tenant to "KTR PROPERTY TRUST
III, OR TO SUCH OTHER ENTITY DESIGNATED TO TENANT IN WRITING BY LANDLORD" in
equal monthly installments on or before the first day of each calendar month, in
advance. All payments of Base Rent and Additional Rent shall be made without
prior demand, without offset, deduction or counterclaim of any kind, in lawful
money of the United States of America. Such payments shall be made at Landlord's
Address or at such other place as Landlord shall designate from time to time.
Tenant's agreement to lease the Premises and pay Base Rent, Additional Rent and
all other sums payable under this Lease are independent of any other covenant,
agreement or term of this Lease except as otherwise provided in this Lease.


5.2    Late Charges. Any Rent payable by Tenant to Landlord under this Lease
which is not paid within five (5) days after the same is due will be
automatically subject to a late payment charge, as Additional Rent, of five
percent (5%) of the delinquent amount, in each instance, to cover Landlord's
additional administrative costs. In addition to the late charge set forth above,
Tenant shall also be required to pay interest on all such unpaid sums (including
any late charge(s)), at a per annum rate equal to the Lease Interest Rate plus
three percent (3%) (the "Default Rate") on all such outstanding charges of Rent,
said interest charges, as applicable, to be payable on the first (1st) of each
month throughout the Term of this Lease, without further notice or demand
therefor by Landlord. Such late charges and interest will be due and payable as
set forth herein and will accrue from the date that such Rent (including late
charges and interest) sums are payable under the provisions of this Lease until
actually paid by Tenant.


5.3    Security Deposit.    Tenant agrees to deposit the Security Deposit with
Landlord on the date hereof. The Security Deposit shall be retained by Landlord
as security for the faithful performance and observance by Tenant of its
obligations under this Lease, it being expressly agreed that the Security
Deposit is not an advance rental deposit or a measure of Landlord's damages.
Except as may otherwise be required by applicable law, (a) Tenant shall not be
entitled to any interest on the Security Deposit, (b) Landlord shall not be
obligated to hold the Security Deposit in trust or in a separate account, and
(c) Landlord shall have the right to commingle the Security Deposit with its
other funds. If Tenant defaults under this Lease and such default extends beyond
any applicable grace or cure period (following notice of default being given to
Tenant to the extent required hereunder), without limiting any other right or
remedy of Landlord, Landlord may also apply the whole or any part of the
Security Deposit to the extent required for the payment of any Rent or other
sums payable under this Lease as to which Tenant is in default or on account of
any sum which Landlord may expend or may be required to expend by reason of
Tenant's default. If any portion of the Security Deposit is applied by Landlord
for any such purpose, Tenant shall, within ten (10) days after demand is made by
Landlord, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. If Tenant shall fully and faithfully
comply with all of the covenants and conditions of this Lease, the Security
Deposit shall be promptly returned to Tenant after the expiration date of the
Term and the surrender of the Premises to Landlord. In no event shall the
Security Deposit be applied to the last monthly installment of Base Rent or
Additional Rent due prior to the expiration date of the Term. In the event of a
sale of the Premises, Landlord shall have the right to transfer the Security
Deposit to the purchaser subject to the terms of this Lease, whereupon Landlord
shall be released by Tenant from all liability for the return of the Security
Deposit and Tenant shall look solely to the new landlord for its return.


6.    Additional Rent for Operating Expenses and Real Estate Taxes.




--------------------------------------------------------------------------------






6.1    Definitions. "Operating Expenses" shall mean any and all reasonable costs
and expenses paid or incurred by Landlord in connection with the management,
operation, maintenance and repair of the Property including, without limitation:


(a)
the cost of electricity, gas, water, sewer service, and other systems and
utilities serving Common Areas, and the cost of supplies and equipment and
maintenance and service contracts in connection therewith;



(b)
the cost of repairs, replacements, maintenance and cleaning, including, without
limitation, the cost of janitorial and other service agreements, snow removal
and trash removal with respect to Common Areas;



(c)
the cost of all repairs and maintenance associated with the landscaped areas,
surface parking areas and truck courts of the Property, including, without
limitation, the cost of associated roof maintenance in connection with the
Property;



(d)
the cost of fire, extended coverage, boiler, sprinkler, apparatus, public
liability, property damage, rent, earthquake and other insurance as Landlord
carries with respect to the Property, including the amounts of any deductible
payment for such insurance incurred by Landlord in connection with any claim
thereunder;



(e)
an annual management fee, not to exceed 3% per annum;



(f)
reasonable fees, charges and other costs, including, without limitation,
consulting fees, attorneys' fees and accounting fees of all contractors engaged
by Landlord in connection with the operation, maintenance or repair of the
Property;



(g)
the cost of any capital improvements made to the Property after the date of this
Lease designed to reduce Operating Expenses (amortized over the useful life in
accordance with generally accepted accounting principles consistently applied,
"GAAP"), together with interest on the unamortized balance(s) at the actual rate
paid by Landlord;

(h)
the cost of any capital improvements made to the Property after the date of this
Lease that are required under any Law (as hereinafter defined) (amortized in
accordance with GAAP), together with interest on the unamortized balance( s) at
the actual rate paid by Landlord;



(i)
the cost of supplies, materials and equipment used in the management, operation,
maintenance and repair of the Property, including, without limitation, any
rental fees for any such supplies, materials and equipment;



(j)
fees, costs and disbursements incurred in connection with proceedings to
contest, determine, or reduce Operating Expenses or Real Estate Taxes;



(k)
the fee for a bi-annual roof inspection contract, the costs of Landlord Repairs
(as hereinafter defined) pursuant to Section 9.3 and fire monitoring of the
Building; and



(l)
the cost payable by the Property pursuant to any declaration of protective
covenants or comparable recorded instrument affecting the Property.



"Operating Expenses" shall not include:






--------------------------------------------------------------------------------




(1)
leasing commissions, accountants' or attorneys' fees, costs and disbursements
and other expenses incurred in connection with proposals, negotiations, or
disputes with tenants or other occupants or prospective tenants or other
occupants, or associated with the enforcement of any leases or the defense of
Landlord's title to or interest in the Property or any part thereof;



(2)
except as specifically provided in this Lease with regard to amortization of
capital improvement costs, interest on debt or amortization payments on any
mortgages or deeds of trust or any other borrowings of Landlord;



(3)
except as provided in this Lease with regard to capital expenditures, any other
expense that under GAAP would not be considered a maintenance or operating
expense;



(4)
salaries, benefits or other compensation paid to leasing agents,
promotional    directors, officers, directors and executives of Landlord above
the rank of building managers, or not involved in the day-to-day operations or
management of the Property (except for out-of-pocket expenses of such persons
related to the Property);

(5)
all contributions to any organizations, whether political or charitable;



(6)
interest or penalties for late payments;



(7)
any cost or expenditure for which Landlord is reimbursed, whether by insurance
proceeds, warranties, service contracts or otherwise, except through rent
adjustment or other tax or operating expense pass-through provisions;



(8)
ground lease rental;



(9)
depreciation;



(10)
expenses in connection with services or other benefits of a type which are not
provided to Tenant but are provided to another tenant or occupant; and



(11)
costs incurred by Landlord to comply with its obligations under Section 7.4
(Hazardous Substances) and under its indemnity.



6.2    Payment of Real Estate Taxes.    Commencing on the Commencement Date,
Tenant shall be obligated to pay to Landlord Tenant's Proportionate Share of all
Real Estate Taxes as Additional Rent. Without limitation of the foregoing,
commencing on the Commencement Date, Tenant shall pay to Landlord, as Additional
Rent, one twelfth (I/12th) of Tenant's Proportionate Share of Real Estate Taxes
on or before the first day of each month during any calendar year, in advance,
in an amount reasonably estimated by Landlord in good faith and billed by
Landlord to Tenant. Landlord shall have the right to reasonably revise such
estimate from time to time. Within one hundred twenty (120) days after the
expiration of each fiscal year for Real Estate Taxes, Landlord shall furnish
Tenant with a statement ("Landlord's Tax Statement") setting forth in reasonable
detail the actual amount of Real Estate Taxes for such year and Tenant's
Proportionate Share of Real Estate Taxes. If the actual amount of Tenant's
Proportionate Share of Real Estate Taxes due for such year differs from the
estimated amount of Tenant's Proportionate Share of Real Estate Taxes paid by
Tenant for such year, then, if Tenant owes any amounts to Landlord, such amounts
shall be paid by Tenant (whether or not this Lease has terminated) within thirty
(30) days after receipt of Landlord's Tax Statement, and if Landlord owes any
amounts to Tenant, such amounts shall be credited against the next installments
of Base Rent and Additional Rent due from Tenant




--------------------------------------------------------------------------------




(or if the Lease has terminated for any reason other than Tenant's default, paid
to Tenant within thirty (30) days after delivery of Landlord's Tax Statement.


6.3    Payment of Operating Expenses.    Commencing on the Commencement Date,
Tenant shall be obligated to pay to Landlord Tenant's Proportionate Share of all
Operating Expenses as Additional Rent. Without limitation of the foregoing,
commencing on the Commencement Date, Tenant shall pay to Landlord, as Additional
Rent, one twelfth (I/12th) of Tenant's Proportionate Share of Operating Expenses
for the Property for each calendar year on or before the first day of each month
during such year, in advance, in an amount reasonably estimated by Landlord in
good faith and billed by Landlord to Tenant. Landlord shall have the right to
reasonably revise such estimate from time to time. Within one hundred twenty
(120) days after the expiration of each calendar year, Landlord shall furnish
Tenant with a statement ("Landlord's Operating Expense Statement"), setting
forth in reasonable detail the actual amount of Operating Expenses for the
Property for such year and Tenant's Proportionate Share of Operating Expenses.
If the actual amount of Tenant's Proportionate Share of Operating Expenses due
for such year payable by Tenant differs from the estimated amount of Operating
Expenses paid by Tenant for such year, then, if Tenant owes any amounts to
Landlord, such amounts shall be paid by Tenant (whether or not this Lease has
terminated) within thirty (30) days after receipt of Landlord's Operating
Expense Statement, and if Landlord owes any amounts to Tenant, such amounts
shall be credited against the next installments of Base Rent and Additional Rent
due from Tenant (or if the Lease has terminated for any reason other than
Tenant's default, paid to Tenant within thirty (30) days after delivery of
Landlord's Operating Expense Statement).


6.4    Tenant's Audit Rights. Landlord shall keep reasonably detailed records of
all Operating Expenses and Real Estate Taxes for a period of at least two (2)
years. Not more frequently than once in every 12-month period and after at least
twenty (20) days' prior written notice to Landlord, Tenant together with any
representative of Tenant shall be permitted to audit the records of the
Operating Expenses and Real Estate Taxes. If Tenant exercises its audit rights
as provided above, Tenant shall conduct any inspection at a reasonable time and
in a manner so as not to unduly disrupt the conduct of Landlord's business. Any
such inspection by Tenant shall be for the sole purpose of verifying the
Operating Expenses and/or Real Estate Taxes. Tenant shall hold any information
obtained during any such inspection in confidence, except that Tenant shall be
permitted to disclose such information to its attorneys and advisors, provided
Tenant informs such parties of the confidential nature of such information and
uses good faith and diligent efforts to cause such parties to maintain such
information as confidential. Any shortfall or excess revealed and verified by
Tenant's audit shall be paid to the applicable party within thirty (30) days
after that party is notified of the shortfall or excess to the extent such
overage or shortfall has not previously been adjusted pursuant to this Lease. If
Tenant's inspection of the records for any given year or partial year reveals
that Tenant was overcharged for Operating Expenses or Real Estate Taxes by an
amount of greater than three percent (3%), Tenant paid such overage and such
overage was not otherwise adjusted pursuant to the terms of this Lease, Landlord
shall reimburse Tenant for its reasonable, third party costs of the audit, up to
an amount not to exceed $2,500.


7.    Use; Compliance With Law.


7.1    Permitted Use. The Premises shall be used only for the Permitted Use and
for no other purpose.


7.2    No Nuisance. Tenant shall not allow, suffer or permit the Premises or any
use thereof to constitute a nuisance.


7.3    Compliance with Laws. Tenant, at Tenant's expense, shall comply with and




--------------------------------------------------------------------------------




cause all of the Tenant Parties to comply with all applicable laws, ordinances,
rules and regulations of governmental and quasi-governmental authorities
("Laws") applicable to the Premises or the use or occupancy thereof. Without
limiting the generality of the foregoing,
Tenant shall comply with the requirements of (a) the Occupational Safety and
Health Act (and all regulations promulgated thereunder), and (b) the Americans
with Disabilities Act (and all regulations promulgated thereunder), as the same
may be amended from time to time. The foregoing obligation of Tenant shall not
however permit Tenant to make, without Landlord's prior written approval, any
alterations to the Premises which otherwise would require Landlord's approval
under this Lease, and Tenant shall comply with all of the requirements of this
Lease in making any such alterations.


7.4    Hazardous Substances.


7.4.1    Definitions. "Hazardous Substance" shall mean any hazardous or toxic
substance, material or waste which is or becomes regulated by any local, state
or federal governmental authority having jurisdiction. The term "Hazardous
Substance" includes, without limitation, any material or substance which is (i)
designated as a "hazardous substance" pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined as a
"hazardous waste" pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), (iii)
defined as a "hazardous substance" pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. (42 U.S.C. Section 9601), (iv) petroleum, (v) asbestos or
asbestos-containing materials, (vi) polychlorinated biphenyls and (vii)
petroleum products.


7.4.2    Compliance with Law.    Tenant shall conduct, and cause to be
conducted, all operations and activity at the Premises in compliance with, and
in all other respects shall comply with, all applicable present and future
federal, state, municipal and other governmental statutes, ordinances,
regulations, orders, directives and other requirements, and all present and
future requirements of common law, concerning the protection of public health,
safety or the environment (collectively "Environmental Statutes").


7.4.3    Permits. Tenant, in a timely manner, shall, to the extent required due
to Tenant's use of the Premises or arising out of Tenant's actions at the
Property, obtain and maintain in full force and effect all permits, licenses and
approvals, and shall make and file all notifications and registrations as
required by Environmental Statutes. Tenant shall at all times comply with the
terms and conditions of any such permits, licenses, approvals, notifications and
registrations.


7.4.4    Documents.    Tenant shall provide to Landlord copies of the following
pertaining to the Premises, the Property or Tenant's use thereof, promptly after
each shall have been submitted, prepared or received by Tenant: (A) all
applications and associated materials submitted to any governmental agency
relating to any Environmental Statute; (B) all notifications, registrations,
reports and other documents, and supporting information, prepared, submitted or
maintained in connection with any Environmental Statute or otherwise relating to
environmental conditions; (C) all permits, licenses, approvals, and amendments
or modifications thereof, obtained under any Environmental Statute; and (D) any
correspondence, notice of violation, summons, order, complaint, or other
document received by Tenant pertaining to compliance with or liability under any
Environmental Statute.


7.4.5    Operations.    Tenant shall not cause in, on or under, or suffer or
permit to occur in, on or under, the Premises any generation, use,
manufacturing, refining, transportation, emission, release, treatment, storage,
disposal, presence or handling of Hazardous Substances, except that limited
quantities of Hazardous Substances may be used, handled or stored on the
Premises, provided such is incident to and reasonably necessary for the
maintenance of the Premises or Tenant's operations for the Permitted Use and is
in compliance with all Environmental Statutes and other applicable governmental
requirements. Should a release of any Hazardous Substance occur at the Premises
or the Property as the result of the acts or omissions of Tenant and/or any of
the Tenant Parties, Tenant shall immediately contain, remove and dispose of, off
the Premises or the Property, such Hazardous Substances and any material that
was contaminated by the release, and remedy and mitigate all




--------------------------------------------------------------------------------




threats to human health or the environment relating to such release. When
conducting any such measures Tenant shall comply with all Environmental
Statutes.


7.4.6    Inspection.    Upon not less than twenty-four (24) hours' prior
telephonic or written notice (except in case of an emergency in which event
Landlord shall provide such telephonic or written notice as Landlord is able to
under the circumstances), Tenant agrees to permit Landlord and its authorized
representatives to enter, inspect and assess the Premises at reasonable times
for the purpose of determining Tenant's compliance with the provisions of this
Section. Such inspections and assessments may include obtaining samples and
performing tests of soil, surface water, groundwater or other media.


7.4.7    Tanks.    Tenant shall not install or cause the installation of any
above ground or underground storage tank at the Premises. Notwithstanding the
foregoing, the parties acknowledge and approve the existence of two underground
tanks located on the Premises (the "Tanks"), which provide a reservoir system
for the collection of foam waste resulting from the activation of the foam fire
suppression system. Tenant represents and warrants to Landlord that the Tanks
were installed in compliance with all Laws, have been duly registered with the
State of Nevada and have been owned and operated in compliance with all Laws.
Tenant may leave the Tanks in place upon the expiration or sooner termination of
the Lease provided it is permitted to do so by applicable Laws and complies with
all Laws (including de-commissioning requirements) related to the abandonment of
the Tanks, which obligation shall survive the expiration or sooner termination
of this Lease.


7.4.8    Indemnification.    Notwithstanding any other prov1s10n in this Lease
to the contrary, Tenant hereby agrees to indemnify and to hold harmless Landlord
and its officers, directors, shareholders, partners and principals of, from and
against any and all expense, loss, cost, claim, damage, penalty, fine, or
liability of any kind or nature suffered by Landlord by reason of the presence
or release of Hazardous Substances at or from the Premises or the Property, or
any violation of Environmental Statutes by the Premises or the Property, as a
result of the acts or omissions of Tenant or the Tenant Parties or Tenant's
breach of any of the provisions of this Section 7, including without limitation:
(A) any and all expenses that Landlord may incur in complying with any
Environmental Statutes, (B) any and all costs that Landlord may incur in
monitoring, studying, assessing, containing, removing, remedying, mitigating, or
otherwise responding to, the presence or release of any Hazardous Substance at
or from the Premises or the Property, (C) any and all costs for which Landlord
may be liable to any governmental agency for monitoring, studying, assessing,
containing, removing, remedying, mitigating, or otherwise responding to, the
presence or release of any Hazardous Substance at or from the Premises or the
Property, (D) any and all fines or penalties assessed, or threatened to be
assessed, upon Landlord by reason of a failure of Tenant to comply with any
obligations, covenants or conditions set forth in this Section, and (E) any and
all reasonable legal fees and costs incurred by Landlord in connection with any
of the foregoing. Tenant's obligations under this Section shall survive the
expiration or earlier termination of the Term of this Lease. Notwithstanding
anything to the contrary in this Section 7.4, Tenant shall have no liability to
Landlord with respect to Hazardous Substances present at the Property due to the
acts or omissions of any party other than Tenant and the Tenant Parties.


7.5    Common Areas.


7.5.1    Tenant shall have the non-exclusive right to use the Common Areas in
common with other persons permitted under this Lease or persons approved by
Landlord during the Term, subject to reasonable rules and regulations uniformly
established and applied by Landlord and the provisions of this Lease.


7.5.2    Landlord reserves the right, at any time and from time to time, without
the consent of or liability to Tenant, to (i) make alterations or additions to
the Property and the Common Areas, to change, add to, eliminate or reduce the
extent, size, shape, number or configuration of any aspect of the Property and
Common Areas, (ii) close to the general public all or any portion of the
Property to the extent and for the period necessary to avoid any dedication to
the public, provided Tenant has reasonable means of ingress and egress to the
Premises, (iii) effect any repairs or further construction, (iv) change the
arrangement, character, use or location of entrances or passageways, doors and
doorways, corridors, elevators, stairs, landscaping, toilets, mechanical,
plumbing, electrical or other operating systems or any other portions of the
Common Areas or other parts of the Property provided such alterations or
additions do not materially adversely affect the use of the Common Areas by
Tenant,




--------------------------------------------------------------------------------




or ingress to or egress from the Premises, and (v) change the name, number or
designation by which the Property is commonly known; provided, however, Landlord
shall use reasonable efforts to limit and minimize any disruption of Tenant's
use of the Premises in connection with Landlord's actions undertaken pursuant to
this Section.


8.    Alterations; Tenant's Property and Tenant's Responsibilities.


8.1    Alterations Defined.


8.1.1    Tenant shall not make or suffer or allow to be made any alterations,
additions or improvements in or to the Premises (collectively, "Alterations")
without first obtaining Landlord's written consent based on detailed plans and
specifications submitted by Tenant; provided Landlord's consent will not be
required if (a) the proposed Alterations will not affect the structure or the
HVAC Systems (as hereinafter defined), mechanical, electrical, plumbing or life
safety systems of the Building (collectively, "Building Systems") and (b) the
total cost to acquire and install the proposed Alterations will be no more than
(i) $25,000 in any one instance and (ii) $100,000 in the aggregate during any
calendar year. In all other instances where Landlord's consent is so required,
it may be granted or withheld by Landlord in its sole but reasonable
discretion.    In all events, Tenant shall notify Landlord prior to commencing
Alterations other than de minimis Alterations.


8.1.2    Tenant agrees that all such work (regardless of whether Landlord's
consent is required) shall be done at Tenant's sole cost and expense, in
accordance with the plans and specifications approved by Landlord and in a good
and workmanlike manner, that the structural integrity of the Building shall not
be impaired, and that no liens shall attach to all or any part of the Premises,
the Building, or the Property by reason thereof. Tenant shall obtain, at its
sole expense, all permits required for such work.


8.2    Removal of Property. Unless otherwise elected by Landlord as hereinafter
provided, all Alterations made by Tenant shall become the property of Landlord
and shall be surrendered to Landlord upon the expiration or earlier termination
of this Lease, except as otherwise set forth in this Lease. However (i) movable
equipment, trade fixtures, personal property, furniture, or any other items that
can be removed without material harm to the Premises will remain Tenant's
property; and (ii) the racks to be installed by Tenant (collectively, "Tenant
Owned Property") shall not become the property of Landlord but shall be removed
by Tenant upon the expiration or earlier termination of this Lease. All Tenant
Owned Property shall be removed from the Premises at Tenant's sole cost and
expense at the expiration or sooner termination of this Lease. When granting
consent for any Alterations that require Landlord's consent, Landlord shall
indicate whether it will require the removal of those Alterations at the
expiration or earlier termination of the Lease. Prior to making any Alterations
not requiring Landlord's consent, Tenant shall request that Landlord notify
Tenant whether Landlord requires Tenant to remove that Alteration prior to
expiration or earlier termination of the Lease. Tenant shall remove those
Alterations that Landlord requested be removed under the prior two sentences at
the expiration or earlier termination of the Lease. Tenant shall repair at its
sole cost and expense all damage caused to the Premises or the Building by
removal of any Alterations that Tenant is required to remove or Tenant Owned
Property. Landlord may remove any Tenant Owned Property or Alterations that
Tenant is required but fails to remove at the expiration or earlier termination
of the Lease and Tenant shall pay to Landlord the reasonable cost of removal.
Tenant's obligations under this Section shall survive the expiration or earlier
termination of this Lease.


8.3    Tenant's Responsibilities.    Pursuant to NRS 108.234, Landlord hereby
informs Tenant that Tenant must comply with the requirements of NRS 108.2403 and
NRS 108.2407. Tenant shall take all actions necessary under Nevada law to ensure
that no liens encumbering Landlord's interest in the Property arise as a result
of any work performed by or arranged to be performed by Tenant on the Premises
or the Property ("Tenant Improvement Work"), including, without limitation, the
recording of a notice of posted security in the Official Records of Clark
County, Nevada, in accordance with NRS 108.2403 and either (i) establish a
construction disbursement account pursuant to NRS 108.2403(1)(b)(1) or (ii)
furnish and record, in accordance with NRS 108.2403(1)(b)(2), a surety bond for
the prime contract for any Tenant Improvement Work at the Premises that meets
the requirements of NRS 108.2415. The name and address of Tenant's prime
contractor who will be performing the Tenant Improvement Work will be provided
to Landlord for Landlord's approval prior to the commencement of any of the
Tenant Improvement Work, which approval shall not be unreasonably withheld.
Tenant shall notify




--------------------------------------------------------------------------------




Landlord immediately upon the signing of any contract with the prime contractor
for the construction, alteration or repair of any portion of the Premises or
Tenant's improvements to the Premises. Tenant may not enter the Premises to
begin initial construction on Tenant's improvements or begin any Alteration or
other work in the Premises until Tenant has delivered evidence satisfactory to
Landlord that Tenant has complied with the terms of this Section 8.3. Failure by
Tenant to comply with the terms of this Section 8.3 shall permit Landlord to
declare Tenant in default without benefit of any notice and cure periods. In
accordance with NRS 108.234(2), Tenant agrees that Landlord's interest in the
Premises and the Property shall not be subject to, and shall be immune from, the
attachment of any lien arising as a result of the Tenant Improvement Work,
including any improvement, construction, alteration or repair in the Premises by
Tenant, if Landlord, within three (3) days after obtaining knowledge of the
construction, alteration or repair, or the intended construction, alteration or
repair, gives notice that Landlord will not be responsible for the improvement
by recording a notice in writing to that effect with the Official Records of
Clark County, Nevada ("Notice of Nonresponsibility" ) in the form of Exhibit B
attached hereto. The Notice of Nonresponsibility shall be deemed timely recorded
within three (3) days immediately following the effective date of the Lease or
by the date of the execution of this Lease by all parties, whichever occurs
first. Each Notice of Nonresponsibility recorded pursuant to NRS 108.234 shall
set forth the information required in NRS 108.234(3) and shall be served by
personal delivery or by certified mail, return receipt requested (1) upon Tenant
within ten (10) days after the date on which the Notice of Nonresponsibility is
recorded and (2) upon the prime contractor within ten (10) days after the date
on which Tenant contracts with the prime contractor for the construction,
alteration or repair of the work of improvement.


9.    Repairs and Other Work.


9.1    Tenant's Obligations.


9.1.1    Tenant shall maintain in good, clean and sanitary order and condition
the Premises, including without limiting the generality of the foregoing, all
plumbing, heating, air conditioning, and ventilating systems ("HVAC Systems"),
electrical, lighting facilities and equipment within the Premises, fixtures,
interior walls, ceilings, decking, floors, windows, doors, plate glass and
skylights located within the Premises, and signs (except Landlord's signs, if
any) located on the Premises. Tenant shall enter into a preventative maintenance
contract for the HVAC Systems on terms and with a provider reasonably acceptable
to Landlord, which contract shall call for quarterly maintenance, inspection and
repair of such HVAC Systems.


9.1.2    Tenant will not overload the electrical wiring serving the Premises or
within the Premises, and will install at its expense, subject to the provisions
of this Lease, any additional electrical wiring which may be required in
connection with Tenant's apparatus.


9.1.3    Tenant will repair, at its expense, any damage to the Premises, or to
the Property, arising out of Tenant's use or occupancy thereof, including damage
caused by bringing into the Premises any property for Tenant's use or by the
installation or removal of such property, all regardless of fault, or by whom
such damage shall be caused, unless caused by Landlord, its agents, employees,
or contractors.


9.1.4    If Tenant fails to perform Tenant's obligations under this Section 9.1,
Landlord may enter upon the Premises after ten (10) days' prior written notice
to Tenant (except in the event of an emergency, in which case no notice shall be
required), perform such obligations on Tenant's behalf, and put the Premises in
good order, condition and repair, and Tenant shall promptly pay to Landlord a
sum equal to 115% of the cost thereof within ten (10) days of written demand by
Landlord.


9.2    Conditions Applicable to Repairs and Other Work.    All repairs,
replacements and reconstruction (including, without limitation, all Alterations)
made by or on behalf of Tenant shall be made and performed: (a) at Tenant's cost
and expense and at such time and in such manner as Landlord may reasonably
designate, (b) by contractors or mechanics reasonably approved by Landlord, (c)
at least equal in quality of materials and workmanship to the original work or
installation, (d) in accordance with such reasonable requirements as Landlord
may impose with respect to insurance to be obtained by Tenant in connection with
the proposed work,




--------------------------------------------------------------------------------




(e) in accordance with all applicable laws and regulations of governmental
authorities having jurisdiction over the Premises, and (f) if deemed reasonably
appropriate by Landlord, Tenant shall provide Landlord with as built drawings of
such Alterations.


9.3    Landlord's Obligations. Landlord shall be responsible for the performance
of all repair, maintenance and replacement of all structural elements, roof and
exterior walls of the Building, except to the extent such is part of any
Alterations. The cost of: (a) all such repairs and maintenance pursuant to the
first sentence of this Section 9.3 (the "Landlord Repairs") shall be reimbursed
to Landlord as Operating Expenses and (b) all replacements pursuant to the first
sentence of this Section 9.3 shall be paid for by Landlord at its sole cost and
expense, except as otherwise expressly set forth in Section 6.1. Provided,
however, if any such work, maintenance, repairs or replacements are required as
a result of the negligence or misconduct of Tenant or any Tenant Parties,
Tenant's failure to repair and maintain the Premises or the misuse of the
Premises or the Property by Tenant or the Tenant Parties (any of the foregoing,
a "Tenant Necessitated Repair"), Tenant shall reimburse Landlord for all
reasonable costs paid or incurred by Landlord for such work upon demand as
Additional Rent. Landlord shall also be responsible for the performance of
landscaping and snow removal and repairs and maintenance of the exterior parking
areas, sidewalks, truck courts and HVAC Systems that are shared by more than one
occupant of the Building provided that the cost of such activities shall be
reimbursable as Operating Expense.


10.    Liens. Tenant shall keep the Premises and the Property free from any
liens arising out of any work performed or material furnished to or for the
Premises by or for Tenant. If Tenant shall not, within thirty (30) days
following notice of the imposition of any such lien, cause same to be released
of record by payment or posting of a bond satisfactory to Landlord, Landlord, in
addition to all other remedies provided under this Lease and by law, shall have
the right (but not the obligation) to cause the lien to be released by such
means as Landlord shall deem proper, including, without limitation, payment of
the claim giving rise to such lien. All such sums reasonably paid by Landlord
and all expenses incurred by it in connection therewith shall be considered
Additional Rent and shall be payable by Tenant within ten (10) days after
receipt of written demand. Tenant shall indemnify, defend and hold harmless
Landlord and its agents, employees and contractors from and against any damages,
losses or costs arising out of any such claim and from any liens or encumbrances
arising from any work performed by Tenant or on behalf of Tenant in the Premises
or the Property. Tenant's indemnification of Landlord contained in this
Paragraph shall survive the expiration or earlier termination of this Lease. All
of the aforesaid rights of Landlord shall be in addition to any remedies which
either Landlord or Tenant may have available to them at law or in equity.
Notwithstanding anything in this Lease to the contrary, Tenant is not authorized
to act for or on behalf of Landlord as Landlord's agent or otherwise, for any
purposes of constructing improvements, additions or alterations to the Premises.


11.    Subordination.


11.1    This Lease shall be subject and subordinate at all times to (a) all
ground leases or underlying leases that may now exist or hereafter be executed
affecting the Property or any portion thereof, (b) the lien of any mortgage,
deed of trust or other security instrument that may now exist or hereafter be
executed in any amount for which the Property or any portion thereof, any ground
leases or underlying leases, or Landlord's interest or estate therein is
specified as security, and (c) all modifications, renewals, supplements,
consolidations and replacements thereof. If any ground lease or underlying lease
terminates for any reason or any mortgage, deed of trust or other security
instrument is foreclosed or a conveyance in lieu of foreclosure is made for any
reason, Tenant, notwithstanding any subordination, shall attorn to and become
the tenant of the successor in interest to Landlord at the option of such
successor in interest. The provisions of this Section shall be self operative
and no further instrument shall be required to effect the provisions of this
Section. Notwithstanding anything to the contrary contained herein, Landlord
will, as a condition to the subordination of this Lease, provide Tenant with an
executed subordination, non-disturbance and attornment agreement with Landlord's
lender, on customary terms.


11.2    If any mortgage is foreclosed, or Landlord's interest under this Lease
is conveyed or transferred in lieu of foreclosure: neither the mortgagee nor any
person or entity acquiring title to the Property as a result of foreclosure or
trustee's sale, nor any successor or assign of either of the foregoing, shall be
(i) liable for any default by Landlord, (ii) bound by or liable for any payment
of Rent which may have been made more than




--------------------------------------------------------------------------------




thirty (30) days before the due date of such installment, (iii) subject to any
defense or offset which Tenant may have to the payment of Rent or other
performance under this Lease arising from any default by Landlord, or (iv) bound
by any amendment or modification to this Lease made without the consent of such
mortgagee if such mortgagee's consent thereto is required.


11.3    Within ten (10) days following request by Landlord, Tenant agrees to
execute any documents reasonably required to effectuate the foregoing
subordination or such other reasonable and customary subordination,
non-disturbance and attornment agreement submitted by Landlord to Tenant, which
documents may contain such other terms as any mortgagee or prospective mortgagee
may reasonably require, or to make this Lease prior to the lien of any mortgage,
deed of trust or underlying lease, as the case may be.


11.4    Tenant agrees to simultaneously give to any party holding a mortgage
encumbering the Building, by registered or certified mail, a copy of any notice
of default served upon Landlord provided Tenant has been notified in writing of
the names and addresses of such mortgagee(s) and such parties shall have the
same cure rights as Landlord has under this Lease.


12.    Inability to Perform.    If, by reason of acts of God, governmental
restrictions, strikes, labor disturbances, shortages of materials or supplies,
actions or inactions of governmental authorities or any other cause or event
beyond Landlord's or Tenant's reasonable control (collectively, "Force Majeure
Events"), Landlord or Tenant is unable to furnish or is delayed in furnishing
any utility or service required to be furnished by either party under the
provisions of this Lease, or either party hereto is unable to perform or make or
is delayed in performing or making any installations, decorations, repairs,
alterations, additions or improvements required to be performed or made under
this Lease, no such inability or delay shall impose any liability upon such
non-performing party or provide the other party with any right to offset,
deduction or abatement of Rent by reason of inconvenience or annoyance to such
other party, or otherwise. The terms of this Section 12 shall not be applicable
to or excuse any failing on the part of Tenant to satisfy Tenant's obligations
to pay Rent or other required payments to Landlord.


13.    Destruction.


13.1    Repair. Subject to the provisions of Sections 13.2, 13.3 and 13.4 below,
if any portion of the Building is damaged by fire, earthquake, flood or other
casualty, Landlord shall proceed immediately to make such repairs in accordance
with Section 13.4.


13.2    Tenant's Right to Terminate.    If such damage causes more than fifty
percent (50%) of the Premises to be untenantable by Tenant and, in the
reasonable estimate of an independent architect or contractor, such damage
cannot be repaired within twelve (12) months after the date of the event causing
such damage (under a normal construction schedule not requiring the payment of
overtime or premium), Tenant may terminate this Lease by delivery of written
notice to Landlord within thirty (30) days after the date on which such
architect or contractor's estimate is delivered to Tenant by Landlord. Upon
termination, Rent shall be apportioned as of the date of the damage and,
provided Tenant is not in default, all prepaid Rent shall be repaid to Tenant.
Landlord agrees to provide Tenant with such estimate within thirty (30) days
after Landlord has received written notice of such casualty.


13.3    Landlord's Right to Terminate. If (i) the cost to repair damage to or
destruction of the Property exceeds fifty percent (50%) of replacement cost of
the Building and other improvements on the Property for a casualty of the type
covered by the insurance required to be carried under Section 14.5, or (ii) the
Premises or any other portion of the Property is damaged by a casualty not of
the type covered by the insurance required to be carried under Section 14.5 and
the amount by which the cost to repair such damage exceeds available insurance
proceeds, if any, is greater than fifteen percent (15%) of the then replacement
cost of the Building and other improvements on the Property, or (iii) such
damage cannot be repaired within twelve (12) months after the casualty (under a
normal construction schedule not requiring the payment of overtime or premium),
Landlord may terminate this Lease on twenty (20) days notice to Tenant by
delivery of written notice to Tenant within forty-five (45) days after the date
of the casualty. Upon termination, Rent shall be apportioned as of the date of
the damage and all prepaid Rent shall




--------------------------------------------------------------------------------




be repaid to Tenant (less the amount necessary to cure any monetary default of
Tenant under this Lease existing as of the date of termination).


13.4    Extent of Repair Obligations. If this Lease is not terminated,
Landlord's repair obligation shall extend to the structure of the Building and
all improvements insured by Landlord in accordance with Section 14.5 below
(except those constructed or installed by Tenant, if any, completed after the
date of this Lease, and the Tenant Owned Property) in the Premises at the date
possession of the Premises was delivered to Tenant, and Tenant shall repair all
other portions of the Premises (including, without limitation, Alterations and
Tenant Owned Property). All such repairs shall be performed in a good and
workmanlike manner, with due diligence, and shall restore the items repaired to
substantially the same usefulness and construction as existed immediately before
the damage. All work by Tenant shall be performed in accordance with the
requirements of Section 9.2 above. In the event of any termination of this
Lease, the proceeds from any insurance paid by reason of damage to or
destruction of the Property or any portion thereof, or any other element,
component or property insured by Landlord (exclusive of proceeds for damage to
Tenant Owned Property), shall belong to and be paid to Landlord.


13.5    Adjustment of Rent.    If a casualty renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
casualty and ending when the Premises are delivered to Tenant with Landlord's
restoration obligation substantially complete. The extent of the abatement shall
be based upon the portion of the Premises rendered untenantable, inaccessible or
unfit for use in a reasonable business manner for the purposes stated in this
Lease.


13.6    Mutual Waiver of Subrogation. Notwithstanding anything to the contrary
in this Lease, other than with respect to Tenant Necessitated Repairs, Landlord
and Tenant mutually waive their respective rights of recovery against each other
and each other's officers, directors, constituent partners, agents and
employees, and Tenant waives such rights against each lessor under any ground or
underlying lease and each lender under any mortgage or deed of trust or other
lien encumbering the Property or any portion thereof or interest therein, to the
extent any loss is or would be covered by fire, extended coverage, and other
property insurance policies required to be carried under this Lease or otherwise
carried by the waiving party, and the rights of the insurance carriers of such
policy or policies to be subrogated to the rights of the insured under the
applicable policy. Each party shall cause its insurance policy to be endorsed to
evidence compliance with such waiver.


14.    Insurance.


14.1    Insurance on Tenant's Property.    Tenant shall procure at its cost and
expense and keep in effect during the Term insurance coverage for all risks of
physical loss or damage insuring the full replacement value of Alterations,
Tenant's trade fixtures, furnishings, equipment, plate glass, signs and all
other items of Tenant Owned Property and other personal property of Tenant.
Landlord shall not be liable for any damage or damages of any nature whatsoever
to persons or property caused by explosion, fire, theft or breakage, vandalism,
falling plaster, by sprinkler, drainage or plumbing systems, or air conditioning
equipment, by the interruption of any public utility or service, by steam, gas,
electricity, water, rain or other substances leaking, issuing or flowing into
any part of the Premises, by natural occurrence, acts of the public enemy, riot,
strike, insurrection, war, court order, requisition or order of governmental
body or authority, or by anything done or omitted to be done by any tenant,
occupant or person in the Building, it being agreed that Tenant shall be
responsible for obtaining appropriate insurance to protect its interests.


14.2    Tenant's Liability Insurance. Tenant shall procure at its cost and
expense and maintain throughout the Term comprehensive commercial general
liability insurance applicable to the Premises with a minimum combined single
limit of liability of Two Million Dollars ($2,000,000), statutory worker's
compensation insurance, and employer's liability insurance with a One Million
Dollar ($1,000,000) minimum limit covering all of Tenant's employees. Such
liability insurance shall




--------------------------------------------------------------------------------




include, without limitation, products and completed operations liability
insurance, fire and legal liability insurance, and such other coverage as
Landlord may reasonably require from time to time. At Landlord's request Tenant
shall increase such insurance coverage to a level that is commercially
reasonably required by Landlord.


14.3    Form of Policies.    Tenant's insurance shall be issued by companies
authorized to do business in the State of Nevada. Tenant shall have the right to
provide insurance coverage pursuant to blanket policies obtained by Tenant if
the blanket policies expressly afford coverage required by this Section 14. All
insurance policies required to be carried by Tenant under this Lease (except for
worker's compensation insurance) shall (i) name Landlord, and any other
reasonable number of parties designated by Landlord as additional insureds, (ii)
as to liability coverages, be written on an "occurrence" basis, (iii) provide
that Landlord shall receive thirty (30) days notice from the insurer before any
cancellation or change in coverage, and (iv) contain a provision that no act or
omission of Tenant shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained. Each such policy shall contain a provision
that such policy and the coverage evidenced thereby shall be primary and
non-contributing with respect to any policies carried by Landlord. Tenant shall
deliver reasonably satisfactory evidence of such insurance to Landlord on or
before the date Tenant first enters or occupies the Premises, and thereafter at
least thirty (30) days before the expiration dates of expiring policies.
Notwithstanding the foregoing, if any such insurance expires without having been
renewed by Tenant, Landlord shall have the option, in addition to Landlord's
other remedies to procure such insurance for the account of Tenant immediately
and without notice to Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent. The limits of the insurance required under this Lease shall not
limit liability of Tenant.


14.4    Compliance with Insurance Requirements. Tenant shall not do anything, or
suffer or permit anything to be done, in or about the Premises that shall
invalidate or be in conflict with the provisions of any fire or other insurance
policies covering the Building. Tenant, at Tenant's expense, shall comply with,
and shall cause all occupants of the Premises to comply with, all applicable
customary rules, orders, regulations or requirements of any board of fire
underwriters or other similar body.


14.5    Landlord's Insurance.    Landlord will purchase and maintain a standard
policy of "all risk" insurance with customary exclusions covering the Building
in the full replacement cost of the Building, together with rent loss insurance
and windstorm coverage (on a full replacement cost basis). Landlord will
purchase and maintain broad form commercial general liability insurance with a
minimum combined single limit of liability of at least Two Million Dollars
($2,000,000), written by companies authorized to do business in the State of
Nevada. All costs of insurance carried by Landlord and referred to in this
Section or otherwise will constitute Operating Expenses.


15.    Eminent Domain.


15.1    Effect of Taking.    If all of the Premises is condemned or taken in any
permanent manner before or during the Term for any public or quasi-public use,
or any permanent transfer of the Premises is made in avoidance of an exercise of
the power of eminent domain (each of which events shall be referred to as a
"taking"), this Lease shall automatically terminate as of the date of the
vesting of title as a result of such taking. If a part of the Premises is so
taken, this Lease shall automatically terminate as to the portion of the
Premises so taken as of the date of the vesting of title as a result of such
taking. If such portion of the Property is taken as to render the balance of the
Premises unusable by Tenant for the Permitted Use, as reasonably determined by
Tenant and Landlord, this Lease may be terminated by Landlord or Tenant, as of
the date of the vesting of title as a result of such taking, by written notice
to the other party given within sixty (60) days following notice to Landlord of
the date on which said vesting will occur. If this Lease is not terminated as a
result of any taking, Landlord shall restore the Building to




--------------------------------------------------------------------------------




an architecturally whole unit; provided, however, that Landlord shall not be
obligated to expend on such restoration more than the amount of condemnation
proceeds actually received by Landlord.


15.2    Award.    Landlord shall be entitled to the entire award for any taking,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award that may be made in
any taking, together with any and all rights of Tenant now or hereafter arising
in or to such award or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant's business.


15.3    Adjustment of Rent. In the event of a partial taking that does not
result in a termination of this Lease as to the entire Premises, Base Rent and
Additional Rent shall be equitably adjusted in relation to the portions of the
Premises and Building taken or rendered unusable by such taking.


15.4    Temporary Taking.    If all or any portion of the Premises is taken for
a limited period of time before or during the Term, this Lease shall remain in
full force and effect; provided, however, that Rent shall abate during such
limited period in proportion to the portion of the Premises taken by such
taking. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant's business. Any temporary taking of all or a
portion of the Premises which continues for six (6) months shall be deemed a
permanent taking of the Premises or such portion.
16.    Assignment; Subleasing.


16.1    Consent Required.    Neither Tenant nor any sublessee or assignee of
Tenant, directly or indirectly, voluntarily or by operation of law, shall sell,
assign, encumber, mortgage, pledge or otherwise transfer or hypothecate all or
any part of the Premises or Tenant's leasehold estate hereunder (each such act
is referred to as an "Assignment" ), or sublet the Premises or any portion
thereof or permit the Premises to be occupied by anyone other than Tenant (each
such act is referred to as a "Sublease"), without Landlord's prior written
consent in each instance, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that Landlord may withhold consent to
an encumbrance, mortgage or pledge of Tenant's leasehold estate hereunder in its
sole discretion. Any Assignment or Sublease that is not in compliance with this
Section 16 shall be void. At the option of Landlord, any Assignment that is not
in compliance with this Section 16 shall constitute a material default by Tenant
under this Lease. The acceptance of Rent by Landlord from a proposed assignee,
sublessee or occupant of the Premises shall not constitute consent to such
Assignment or Sublease by Landlord. Fifty percent (50%) of the Excess Assignment
Consideration which is attributable to this Lease in connection with any
Assignment, and fifty percent (50%) of the Excess Sublease Rent, shall be
payable to Landlord as Additional Rent, except that the terms of this sentence
shall not apply to any assignment or sublease that is permitted by Section 16.5
below without Landlord's consent. The right to such amounts is expressly
reserved from the grant of Tenant's leasehold estate for the benefit of
Landlord.


16.2    Notice. Any request by Tenant for Landlord's consent to a specific
Assignment or Sublease shall include (a) the name of the proposed assignee,
sublessee or occupant, (b) the nature of the proposed assignee's sublessee's or
occupant's business to be carried on in the Premises, (c) a copy of




--------------------------------------------------------------------------------




the proposed Assignment or Sublease, and (d) such financial information (in the
event of an Assignment) and such other information as Landlord may reasonably
request concerning the proposed assignee, sublessee or occupant or its business.
Landlord shall respond in writing, stating the reasons for any disapproval,
within fifteen (15) business days after receipt of all information reasonably
necessary to evaluate the proposed Assignment or Sublease.


16.3    No Release. No consent by Landlord to any Assignment or Sublease by
Tenant, and no specification in this Lease of a right of Tenant to make any
Assignment or Sublease, shall relieve Tenant of any obligation to be performed
by Tenant under this Lease, whether arising before or after (a) the Assignment
or Sublease or (b) any extension of the Term (pursuant to exercise of an option
granted in this Lease). The consent by Landlord to any Assignment or Sublease
shall not relieve Tenant or any successor of Tenant from the obligation to
obtain Landlord's express written consent to any other Assignment or Sublease.


16.4    Cost of Processing Request. Tenant shall pay to Landlord the reasonable
amount of Landlord's cost of processing every proposed Assignment or Sublease,
including without limitation reasonable legal review fees and expenses, together
with the reasonable amount of all direct and indirect expenses incurred by
Landlord arising from any assignee, occupant or sublessee taking occupancy
(including, without limitation, security service, janitorial and cleaning
service, and rubbish removal service) up to an amount not to exceed $2,500 in
any one instance.
16.5    Corporate or Partnership Transfers.    Notwithstanding the foregoing,
provided that (i) Tenant is not in default under this Lease, and (ii) no such
transaction is undertaken with the intent of circumventing Tenant's liability
under this Lease, Tenant may assign this Lease to any affiliate or subsidiary of
Tenant or in connection with a merger or other consolidation of Tenant and may
sublease all or some portion of the Premises to an affiliate or subsidiary of
Tenant without Landlord's consent provided: (a) Tenant shall remain liable
hereunder; (b) Tenant provides reasonable prior written notice to Landlord of
such Assignment or Sublease; (c) after such transaction is effected, the
tangible net worth (excluding goodwill) of the tenant under this Lease is equal
to or greater than the tangible net worth of Tenant as of the date of this
Lease; and (d) Landlord shall have received an executed copy of all
documentation effecting such transfer on or before its effective date.


16.6    Assumption of Obligations. Each assignee or other transferee of Tenant's
interest under this Lease, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be and remain liable jointly and severally
with Tenant for the payment of Base Rent and Additional Rent, and for the
performance of all the terms, covenants, conditions and agreements contained in
this Lease which are to be perfonned by Tenant. Each sublessee of all or any
portion of the Premises shall agree in writing for the benefit of Landlord (a)
to comply with and agree to the provisions of this Lease, and (b) that such
sublease (and all further subleases of any portion of the Premises) shall
terminate upon any termination of this Lease, regardless of whether or not such
termination is voluntary. No Assignment or Sublease shall be valid or effective
unless the assignee or sublessee or Tenant shall deliver to Landlord a fully­
executed counterpart of the Assignment or Sublease and an instrument that
contains a covenant of assumption by the assignee or agreement of the sublessee,
reasonably satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 16.6. The failure or refusal of the assignee to
execute such instrument of assumption or of the sublessee to execute the
agreement described above shall not release or discharge the assignee or
sublessee from its obligations that would have been contained in such instrument
or agreement, all of which obligations shall run automatically to such assignee
or sublessee.


16.7    Invalid Assignment and Subleases.    Notwithstanding anything to the
contrary




--------------------------------------------------------------------------------




contained in this Section 16, in no event may Tenant enter into an Assignment or
Sublease if, at the time of such Assignment or Sublease, Tenant is in default
under this Lease.


17.    Utilities and Services.


17.l    Utilities.    Tenant shall pay to Landlord, as Additional Rent, Tenant's
Proportionate Share of all electric, gas, water and sewer utilities consumed at
the Property that are not separately metered. Tenant shall pay directly to the
providing utility companies all utilities that are separately metered to the
Premises.


17.2    Certain Services.    Tenant shall contract separately for the provision,
at Tenant's sole cost, of janitorial service and trash removal for the Premises
and Landlord will have no obligation to provide any such services to the
Premises.


17.3    Involuntary Cessation of Services. Landlord reserves the right, without
any liability to Tenant and without affecting Tenant's covenants and obligations
hereunder, to stop service of any or all of the HVAC Systems, electric,
sanitary, and other systems serving the Premises, or to stop any other services
required by Landlord under this Lease, whenever and for so long as may be
necessary by reason of (i) accidents, emergencies, strikes, or the making of
repairs or changes which Landlord, in good faith, deems necessary or (ii) any
other cause beyond Landlord's reasonable control. No such interruption of
service shall be deemed an eviction or disturbance of Tenant's use and
possession of the Premises or any part thereof, or render Landlord liable to
Tenant for damages, or relieve Tenant from performance of Tenant's obligations
under this Lease, including, but not limited to, the obligation to pay Rent;
provided, however, that if any interruption of services persists for a period in
excess of two (2) consecutive business days Tenant shall, as Tenant's sole
remedy, be entitled to a proportionate abatement of Rent to the extent, if any,
of any actual loss of use of the Premises by Tenant.


18.    Default.


18.1    Events of Default by Tenant. Except as otherwise provided in this Lease,
the failure to perform or honor any covenant, condition or other obligation of
Tenant or the failure of any representation made by Tenant under this Lease
shall constitute a default by Tenant upon expiration of the applicable grace
period, if any. Tenant shall have a period of five (5) days from the date it
receives written notice from Landlord that any payment of Rent is due within
which to cure any default in the payment of Rent. Except as otherwise provided
in Section 19, Tenant shall have a period of thirty (30) days from the date of
written notice from Landlord within which to cure any other default under this
Lease; provided, however, that with respect to any default (other than a default
which can be cured by the payment of money) that cannot reasonably be cured
within thirty (30) days, the default shall not be deemed to be uncured if Tenant
commences to cure within thirty (30) days from Landlord's notice, continues to
prosecute diligently the curing of such default and actually cures such default
within ninety (90) days after Landlord's notice. Notwithstanding anything
contained in this Section 18.1, Landlord shall not be obligated to provide
Tenant with notice of substantially similar defaults more than two (2) times in
any twelve (12) month period.


18.2    Remedies. Upon the occurrence of a default by Tenant that is not cured
by Tenant within the applicable grace periods specified in Section 18.1,
Landlord shall have all of the following rights and remedies in addition to all
other rights and remedies available to Landlord at law or in equity:


18.2.1 The right to terminate Tenant's right to possession of the Premises and
to recover (i) all Rent which shall have accrued and remain unpaid through the
date of termination; plus (ii) the amount by which the unpaid Rent for the
balance of the Term, discounted to present value at the Prime Rate then in
effect, shall exceed the then fair rental value of the Premises for the balance
of the Term (assuming reasonable allowance for downtime and free rent prior to
the commencement of such fair market rent), similarly discounted, plus (iii) any
other amount necessary to compensate Landlord for all the damages caused by
Tenant's failure to perform its




--------------------------------------------------------------------------------




obligations under this Lease (including, without limitation, reasonable
attorneys' and accountants' fees, costs of alterations of the Premises, interest
costs and brokers' fees incurred upon any reletting of the Premises).


18.2.2    The right to continue the Lease in effect after Tenant's breach and
recover Rent as it becomes due. Acts of maintenance or preservation, efforts to
relet the Premises or the appointment of a receiver upon Landlord's initiative
to protect its interest under this Lease shall not of themselves constitute a
termination of Tenant's right to possession.


18.2.3    The right and power to enter the Premises and remove therefrom all
persons and property, to store such property in a public warehouse or elsewhere
at the cost of and for the account of Tenant, and to sell such property and
apply the proceeds therefrom pursuant to applicable law. In such event, Landlord
may from time to time sublet the Premises or any part thereof for such term or
terms (which may extend beyond the Term) and at such rent and such other terms
as Landlord in its sole discretion may deem advisable, with the right to make
alterations and repairs (in character substantially similar to those commonly
made in warehouse and distribution facilities in the Reno area) to the Premises.
Upon each such subletting, rents received from such subletting shall be applied
by Landlord, first, to payment of any costs of such subletting (including,
without limitation, reasonable attorneys' and accountants' fees, costs of
alterations of the Premises, interest costs, and brokers' fees) and of any such
alterations and repairs; second, to payment of Base Rent and Additional Rent due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future Base Rent and Additional Rent as they become due.
If any rental or other charges due under such sublease shall not be promptly
paid to Landlord by the sublessees, or if such rentals received from such
subletting during any month are less than Base Rent and Additional Rent to be
paid during that month by Tenant, Tenant shall pay any such deficiency to
Landlord the costs of such subletting (including, without limitation, attorneys'
and accountants' fees, costs of alterations of the Premises, interest costs and
brokers' fees), and any other amounts due Landlord under this Section 18.2. Such
deficiency shall be calculated and paid monthly. No taking possession of the
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless a written notice of such intention is given to Tenant.
Landlord's subletting the Premises without termination shall not constitute a
waiver of Landlord's right to elect to terminate this Lease for such previous
breach.


18.2.4    The right to have a receiver appointed for Tenant, upon application by
Landlord, to take possession of the Premises, to apply any rental collected from
the Premises and to exercise all other rights and remedies granted to Landlord
pursuant to this Section.


18.2.5    The right to specific performance of any or all of Tenant's
obligations under this Lease, and to damages for delay in or failure of such
performance.


18.2.6    Landlord shall use reasonable efforts to mitigate damages resulting
from a default by Tenant, as required by applicable law.


18.3    Remedies Cumulative.    The exercise of any remedy provided by law or
the provisions of this Lease shall not exclude any other remedies unless they
are expressly excluded by this Lease. Tenant hereby waives any right of
redemption or relief from forfeiture following termination of, or exercise of
any remedy by Landlord with respect to, this Lease.


18.4    Events of Default by Landlord and Tenant's Remedies.    The failure by
Landlord to observe or perform any of the covenants, conditions, or provisions
of this Lease to be observed or performed by Landlord, where such failure shall
continue for a period of thirty (30) days after written notice thereof by Tenant
to Landlord, shall be deemed to be a default by Landlord under this Lease;
provided, however,




--------------------------------------------------------------------------------




that if the nature of Landlord's default is such that more than thirty (30) days
are reasonably required for its cure, then Landlord shall not be deemed to be in
default if Landlord commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion. In the event of a
default by Landlord beyond applicable cure periods, Tenant shall have the right,
at its election, to: (a) sue for damages directly resulting from such default by
Landlord; or (b) perform the obligations described in the notice in which case
Landlord shall reimburse Tenant for the reasonable cost of the performance of
such obligations within thirty (30) days after Tenant's submission of an invoice
therefor. If Tenant elects to proceed under clause (b) above, then the
Landlord's default shall be deemed to have been cured when Tenant's expense has
been reimbursed in full. In the event Tenant commences a suit for damages
sustained by reason of a Landlord default and prevails in such suit and obtains
a final, non-appealable judgment with respect to such suit, Tenant may then
set-off the amount of such judgment against the amounts due to Landlord under
this Lease. Tenant shall have no other right to set-off.


18.5    Limitation of Landlord's Liability. None of Landlord's covenants,
undertakings or agreements under this Lease is made or intended as personal
covenants, undertakings or agreements by Landlord, or by any of Landlord's
shareholders, directors, officers, trustees or constituent partners. All
liability for damage or breach or nonperformance by Landlord shall be
collectible only out of Landlord's interest from time to time in the Property,
and no personal liability is assumed by nor at any time may be asserted against
Landlord or any of Landlord's shareholders, directors, officers, trustees or
constituent partners; provided, however, that notwithstanding anything to the
contrary set forth herein, in no event shall Landlord be liable for punitive,
consequential, special, incidental or indirect damages.


18.6    Transfer of Landlord's Interest.    Upon the sale or other conveyance or
transfer of Landlord's interest in the Property, the transferor shall be
relieved of all covenants and obligations of Landlord arising under this Lease
from and after the closing of such sale, conveyance or transfer, provided the
transferee assumes the obligations of Landlord under this Lease from and after
the date of transfer.


19.    Insolvency or Bankruptcy.    The occurrence of any of the following
shall, at Landlord's option, constitute a breach of this Lease by Tenant: (i)
the appointment of a receiver to take possession of all or substantially all of
the assets of Tenant or the Premises, (ii) an assignment by Tenant for the
benefit of creditors, (iii) any action taken or suffered by Tenant under any
insolvency, bankruptcy, reorganization, moratorium or other debtor relief act or
statute, whether now existing or hereafter amended or enacted, (iv) the filing
of any voluntary petition in bankruptcy by Tenant, or the filing of any
involuntary petition by Tenant's creditors, which involuntary petition remains
undischarged for a period of ninety (90) days, (v) the attachment, execution or
other judicial seizure of all or substantially all of Tenant's assets or the
Premises, if such attachment or other seizure remains undismissed or
undischarged for a period of sixty (60) days after the levy thereof, (vi) the
admission of Tenant in writing of its inability to pay its debts as they become
due, (vii) the filing by Tenant of any answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any
proceeding seeking reorganization, arrangement, composition, readjustment,
liquidation or dissolution of Tenant or similar relief, (viii) if within sixty
(60) days after the commencement of any proceeding against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceeding shall not have been dismissed, or (ix) the occurrence of any of the
foregoing with respect to any guarantor of Tenant's obligations under this
Lease. Upon the occurrence of any such event or at any time thereafter, Landlord
may elect to exercise any of its remedies under Section 18 above or any other
remedy available at law or in equity. In no event shall this Lease be assigned
or assignable by operation of law or by voluntary or involuntary bankruptcy
proceedings or otherwise, and in no event shall this Lease or any rights or
privileges under this Lease be an asset of Tenant under any bankruptcy,
insolvency or reorganization proceedings. If, upon the occurrence of any of the
events enumerated above, under applicable law Tenant or the trustee in
bankruptcy has the right to affirm this Lease and continue to perform the
obligations of Tenant under this Lease, Tenant or such trustee, in such time
period as may be permitted by the bankruptcy court having jurisdiction, shall
cure all defaults of Tenant outstanding under this Lease as of the date of the
affirmance of this Lease and provide to Landlord such adequate assurances as may
be necessary to ensure Landlord of the continued performance of Tenant's
obligations under this Lease. Notwithstanding the provisions of Section 18.1,
there shall be no cure periods for any breach or default under this Section 19
except as expressly provided in this Section 19.




--------------------------------------------------------------------------------






20.    Fees and Expenses; Indemnity; Payment.


20.l    Landlord's Right to Remedy Defaults.    If Tenant shall default in the
performance of any of its obligations under this Lease after notice and
expiration of the applicable cure period, Landlord, at any time thereafter and
without additional notice, may remedy such default for Tenant's account and at
Tenant's reasonable expense, without waiving any other rights or remedies of
Landlord with respect to such default. Notwithstanding the foregoing, Landlord
shall have the right to cure any failure by Tenant to perform any of its
obligations under this Lease without notice to Tenant if such failure results in
an immediate threat to life or safety of any person. Notwithstanding anything
contained in this Lease, Landlord shall not be liable for, and there shall be no
abatement of Rent with respect to, any injury to or interference with Tenant's
business arising from the exercise by Landlord of its rights under this Section
20.1, provided, however, Landlord will use reasonable care in exercising its
rights under this section.


20.2    Indemnity.    Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all claims, losses, costs, liabilities, damages and
expenses including, without limitation, penalties, fines and reasonable
attorneys' fees, to the extent incurred in connection with or arising from the
use or occupancy or manner of use or occupancy of the Premises or any injury or
damage caused by Tenant, Tenant Parties or any person occupying the Premises
through Tenant. Landlord will use reasonable efforts to coordinate a mutually
agreeable time with Tenant for any such entry on the Premises. Landlord shall
indemnify, defend and hold Tenant harmless from and against any and all claims,
losses, costs, liabilities, damages and expenses including, without limitation,
penalties, fines and reasonable attorneys' fees, to the extent incurred in
connection with or arising from (a) any injury or damage caused by any negligent
or willful acts of any or all of Landlord; (b) the presence of Hazardous
Substances introduced in, on, under or about the Premises as a result of the
actions of Landlord or its agents, employees, representatives or contractors; or
(c) a default by Landlord under this Lease. Nothing contained in this Section
20.2 shall be deemed to exculpate Landlord from, or indemnify Landlord for,
Landlord's negligent or willful acts or omissions. The terms of this Section
20.2 shall survive the expiration or sooner termination of this Lease.


20.3    Interest on Past Due Obligations. Unless otherwise specifically provided
herein, any amount due from Tenant to Landlord under this Lease which is not
paid within ten (10) days after written notice from Landlord shall bear interest
from the due date until paid at the Default Rate.


21.    Access to Premises.    Landlord reserves for itself and its agents,
employees and independent contractors the right to enter the Premises upon at
least twenty-four (24) hours notice to inspect the Premises, to supply any
service to be provided by Landlord to Tenant, to prospective purchasers,
mortgagees, beneficiaries or (no earlier than twelve (12) months prior to the
expiration of this Lease) tenants, to post notices of nonresponsibility, to
determine whether Tenant is complying with its obligations under this Lease, and
to alter, improve or repair the Premises or any other portion of the Building.
Landlord's right to enter the Premises shall include the right to grant
reasonable access to the Premises to governmental or utility employees. Landlord
may erect, use and maintain scaffolding, pipes, conduits and other necessary
structures in and through the Premises or any other portion of the Building
where reasonably required by the character of the work to be performed in making
repairs or improvements, provided that the entrance to the Premises shall not be
blocked or access interfered with thereby, and that there is no unreasonable
interference with the business of Tenant. In the event of an emergency, Landlord
shall have the right to enter the Premises at any time on oral notice. Except to
the extent caused by Landlord's gross negligence or willful misconduct, Tenant
waives any claim for damages for any injury or inconvenience to or interference
with Tenant's business, any loss of occupancy or quiet enjoyment of the
Premises, any right to abatement of Rent, or any other loss occasioned by
Landlord's exercise of any of its rights under this Section 21. Any entry to the
Premises or portions thereof obtained by Landlord in accordance with this
Section 21 shall not be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portion thereof. Landlord shall perform any work
pursuant to this Section 21 in a manner designed to cause as little interference
with Tenant's use of the Premises as is reasonably practical, provided, however,
that Landlord and Tenant shall cooperate as to the timing and staging of any
such work. To the extent reasonably practicable, any entry shall occur during
normal business hours.






--------------------------------------------------------------------------------




22.    Notices.    Except as otherwise expressly provided in this Lease, any
payment required to be made and any bills, statements, notices, demands,
requests or other communications given or required to be given under this Lease
shall be effective only if rendered or given in writing, sent by personal
delivery, registered or certified mail, return receipt requested, or by
overnight courier service, addressed (a) to Tenant at Tenant's Address, (b) to
Landlord at Landlord's Address, or (c) to such other address as either Landlord
or Tenant may designate as its new address for such purpose by notice given to
the other in accordance with the provisions of this Section 22. Any such bill,
statement, notice, demand, request or other communication shall be deemed to
have been rendered or given on the date of receipt or refusal to accept
delivery.


23.    No Waiver.     Neither this Lease nor any term or provision of this Lease
may be waived, and no breach thereof shall be waived, except by a written
instrument signed by the party against which the enforcement of the waiver is
sought. No failure by Landlord or Tenant to insist upon the strict performance
of any obligation of the other party under this Lease or to exercise any right,
power or remedy consequent upon a breach thereof, no acceptance of full or
partial Base Rent or Additional Rent during the continuance of any such breach,
no course of conduct between Landlord and Tenant, and no acceptance of the keys
or to possession of the Premises before the termination of the Term by Landlord
or any employee of Landlord shall constitute a waiver of any such breach or a
waiver or modification of any term, covenant or condition of this Lease or
operate as a surrender of this Lease. No waiver of any breach shall affect or
alter this Lease, but each and every term, covenant and condition of this Lease
shall continue in full force and effect with respect to any other then-existing
or subsequent breach thereof. No payment by Tenant or receipt by Landlord of a
lesser amount than the aggregate of all Base Rent and Additional Rent then due
under this Lease shall be deemed to be other than on account of the first items
of such Base Rent and Additional Rent then accruing or becoming due, unless
Landlord elects otherwise. No endorsement or statement on any check and no
letter accompanying any check or other payment of Base Rent or Additional Rent
in any such lesser amount and no acceptance by Landlord of any such check or
other payment shall constitute an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Base Rent or Additional Rent or to pursue any other legal
remedy.


24.    Estoppel Certificates. Either party, at any time and from time to time,
within ten (10) business days after written request from the other, shall
execute, acknowledge and deliver to the other party, addressed to the other
party and any prospective purchaser, ground or underlying lessor or mortgagee or
beneficiary of any part of the Property, an estoppel certificate in form and
substance reasonably designated by the other party. It is intended that any such
certificate may be relied upon by the party receiving the same and any
prospective purchaser, investor, ground or underlying lessor or mortgagee or
deed of trust beneficiary of all or any part of the Property.


25.    Rules and Regulations.    Tenant shall faithfully observe and comply with
and cause all of its employees and invitees to observe and comply with all
reasonable rules and regulations which may from time to time be put into effect
by Landlord. In the event of any conflict between any such rule or regulation
and this Lease, this Lease shall govern.


26.    Tenant's Taxes.    In addition to all other sums to be paid by Tenant
under this Lease, Tenant shall pay, before delinquency, any and all taxes levied
or assessed during the Term, whether or not now customary or within the
contemplation of the parties, (a) upon, measured by or reasonably attributable
to Tenant's improvements, equipment, furniture, fixtures and other personal
property located in the Premises, (b) upon or measured by Base Rent or
Additional Rent, or both, payable under this Lease, including without limitation
any sales, gross receipts or excise tax levied upon or measured by Base Rent or
Additional Rent by any governmental body having jurisdiction with respect to the
receipt of such rental; (c) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion thereof; or (d) upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises. Tenant shall reimburse Landlord upon demand for any
and all such taxes paid or payable by Landlord (other than state and federal
personal or corporate income taxes measured by the net income of Landlord from
all sources). Notwithstanding anything to the contrary in this Section 26,
Tenant shall have the right to contest any taxes payable by Tenant under this
Section provided that Tenant, at its sole cost and expense, diligently
undertakes and pursues any such contest in appropriate proceedings, indemnifies
Landlord against and




--------------------------------------------------------------------------------




holds Landlord harmless from all loss or damages that Landlord shall suffer by
reason of such contest, and does not permit any lien to be placed on the
Building or any part thereof or interest therein.


27.    Miscellaneous.


27.1    Annual Financial Statements. Within ten (10) days following the request
of Landlord, at any time during the Term that Tenant is not a "publicly traded
company" (i.e., ownership interests are listed on a public securities exchange),
then Tenant shall furnish to Landlord financial statements, in form and
substance satisfactory to Landlord, showing the complete results of such
entity's operations for its immediately preceding fiscal year, certified as true
and correct by a certified public accountant (or the officer of Tenant with
primary responsibility as to financial matters if Tenant's financial statements
are not audited or reviewed by a certified public accountant) and prepared in
accordance with generally accepted accounting principles applied on a consistent
basis from year to year.


27.2    References. All personal pronouns used in this Lease, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. The use herein of the word
"including" or "include" when following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as "without limitation",
or "but not limited to," or words of similar import) is used with reference
thereto. All references to "mortgage" and "mortgagee" shall include deeds of
trust and beneficiaries under deeds of trust, respectively. All Exhibits
referenced and attached to this Lease are incorporated in this Lease by this
reference. The captions preceding the Sections of this Lease have been inserted
solely as a matter of convenience, and such captions in no way define or limit
the scope or intent of any provision of this Lease.


27.3    Successors and Assigns. The terms, covenants and conditions contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided herein, their respective personal representatives
and successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building as owner or lessee, including, without limitation, any transfer upon or
in lieu of foreclosure or by operation of law, Landlord (or subsequent Landlord)
shall be relieved from all subsequent obligations or liabilities under this
Lease, and all obligations subsequent to such sale, assignment or transfer (but
not any obligations or liabilities that have accrued prior to the date of such
sale, assignment or transfer) shall be binding upon the grantee, assignee or
other transferee of such interest. Any such grantee, assignee or transferee, by
accepting such interest, shall be deemed to have assumed such subsequent
obligations and liabilities.


27.4    Severability. If any provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall remain in effect
and shall be enforceable to the full extent permitted by law.


27.5    Construction.    This Lease shall be governed by and construed in
accordance with the laws of the State in which the Building is located, without
regard for such State's choice of law requirements.


27.6    Integration. The terms of this Lease (including, without limitation, the
Exhibits to this Lease) are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Lease and may
not be contradicted by evidence of any prior or contemporaneous agreement,
arrangement, understanding or negotiation (whether oral or written). The parties
further intend that this Lease constitutes the complete and exclusive statement
of its terms, and no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Lease. Neither Landlord nor Landlord's agents
have made any representations or warranties with respect to the Premises, the
Building, the Property or this Lease except as expressly set forth herein. The
language in all parts of this Lease shall in all cases be construed as a whole
and in accordance with its




--------------------------------------------------------------------------------




fair meaning and not construed for or against any party by reason of such party
having drafted such language.


27.7    Surrender. Upon the expiration or sooner termination of the Term, Tenant
will quietly and peacefully surrender to Landlord the Premises in the condition
in which they are required to be kept as provided in this Lease, ordinary wear
and tear excepted.


27.8    Quiet Enjoyment. Upon Tenant paying the Base Rent and Additional Rent
and performing all of Tenant's obligations under this Lease, Tenant may
peacefully and quietly enjoy the Premises during the Term as against all persons
or entities claiming by, through or under Landlord subject, however, to the
provisions of this Lease and to the priority of any mortgages or deeds of trust
or ground or underlying leases referred to in Section 11.


27.9    Holding Over. If Tenant shall hold over after the expiration of the
Term, Tenant shall pay one hundred fifty percent (150%) of the Base Rent payable
during the final full month of the Term (exclusive of abatements, if any),
together, in either period, with an amount reasonably estimated by Landlord for
the monthly Additional Rent payable under this Lease, and shall otherwise be on
the terms and conditions herein specified so far as applicable (but expressly
excluding all renewal or extension rights). No holding over by Tenant after the
Term shall operate to extend the Term. Any holding over with Landlord's written
consent shall be construed as a tenancy at sufferance or from month to month, at
Landlord's option. Any holding over without Landlord's written consent shall
entitle Landlord to reenter the Premises as provided in Section 18, and to
enforce all other rights and remedies provided by law or this Lease.


27.10    Time of Essence. Time is of the essence of each and every provision of
this Lease.


27.11    Broker's Commissions.    Each party represents and warrants to the
other that it has not entered into any agreement or incurred or created any
obligation which might require the other party to pay any broker's commission,
finder's fee or other commission or fee relating to the leasing of the Premises.
Each party shall indemnify, defend and hold harmless the other and the other's
constituent partners and their respective officers, directors, shareholders,
agents and employees from and against all claims for any such commissions or
fees made by anyone claiming by or through the indemnifying party.


27.12    No Merger. The voluntary or other surrender or termination of this
Lease by Tenant, or a mutual cancellation hereof shall not work a merger, but,
at Landlord's sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.


27.13    Survival.    All of Tenant's and Landlord's covenants and obligations
contained in this Lease which by their nature might not be fully performed or
capable of performance before the expiration or earlier termination of this
Lease shall survive such expiration or earlier termination. No provision of this
Lease providing for termination in certain events shall be construed as a
limitation or restriction of Landlord's or Tenant's rights and remedies at law
or in equity available upon a breach by the other party of this Lease.


27.14    Amendments.    No amendments or modifications of this Lease or any
agreements in connection therewith shall be valid unless in writing duly
executed by both Landlord and Tenant. No amendment to this Lease shall be
binding on any mortgagee or deed of trust beneficiary of Landlord (or purchaser
at any foreclosure sale) unless such mortgagee or beneficiary shall have
consented in writing to such amendment.


27.15    Consent Expenses. Tenant shall reimburse Landlord for, any and all
actual, reasonable out-of-pocket costs or expenses paid or incurred by Landlord,
including, without limitation, reasonable attorneys' fees, in connection with
any of the following activities undertaken by or on behalf of Landlord under
this Lease: (i) any inspections performed by Landlord pursuant to any inspection
rights granted hereunder; (ii) subject to the limitation set forth in Section
16.4, the review, execution, negotiation or delivery of any consent, waiver,
estoppel, subordination agreement or approval requested of Landlord by Tenant
hereunder, including, without limitation, any request for consent to
Alterations, any so-called "landlord's waiver'', or the negotiation or




--------------------------------------------------------------------------------




approval of the terms of, or any instruments associated with, any financing by
Tenant; (iii) the review by Landlord of any request by Tenant for any other
approval or consent hereunder, or any waiver of any obligation of Tenant
hereunder; and (iv) any other negotiation, request or other activity comparable
to any of the foregoing (collectively, such expenses, "Consent Expenses").
Tenant shall reimburse Landlord for any Consent Expenses within ten (10) days
after the presentation by Landlord to Tenant of invoices therefor.


27.16    WAIVER    OF    JURY    TRIAL.    LANDLORD    AND TENANT KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY EITHER PARTY AGAINST THE OTHER IN ANY MATTER ARISING OUT OF THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES OR ANY CLAIM OF INJURY OR DAMAGE.


27.17 DELIVERY FOR EXAMINATION.    DELIVERY OF THE LEASE TO EITHER PARTY SHALL
NOT BIND ANY PARTY IN ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD OR
TENANT SHALL ARISE UNTIL THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT
AND DELIVERY IS MADE TO EACH PARTY.


[Signature Page to Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have each caused their duly authorized
representatives to execute this Lease on their behalf as of the date first above
written.


LANDLORD


KTR RENO LLC, a Delaware limited liability compny


By:KTR Property Trust III
Its:Sole Member








TENANT


LAWSON PRODUCTS, INC., an Illinois corporation




By:___                
Its:___                












